DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to preliminary amendment filed 1/13/2020.
	Claims 1-38 were canceled. Claims 39-51 were added. 
	Claims 39-51 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 39-51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prahlad et al. (Prahlad hereinafter) US Patent Application Publication No. 20100332401 filed March 31, 2010 and published Dec. 30, 2010.

	Regarding Claims 39, 45, 46, Prahlad disclose a method performed by a system of a data communication network, the system comprising a database, a first network node and a second network node the first and the second network node being connected to the database, the database operating as a server with respect to the first and the second network nodes operating as clients to the database (Para. 0056, Prahlad), the system handling data posts, wherein each data post comprises one or more data values of different categories and a unique identification, ID, of the data post, (Fig. 1,  Para. 0059, Prahlad) the method comprising: 
sending, by the first network node to the database, a request for adding data to the database (Para. 0059, Fig. 1, wherein step 130 corresponds to the client, and Para. 0070 wherein the first storage corresponds to the first network, and the second storage corresponds to the second network, Prahlad), the request comprising the data, the data including a first data value and a first ID of the data, storing, by the database, the first ID and the first data value as a data post, sending, by the database to the second network node (Para. 0078, Prahlad), a message comprising the first ID and the first data value (Fig. 3, step 310, wherein the received data set corresponds to the first data value, Prahlad), and creating an index in an index storage and storing in the index storage (Para. 0137, Prahlad), by the second network node, the first ID linked 
Regarding Claims 40, and 51,  Prahlad disclose a method performed by a second network node operating in a data communication network as a client with respect to a database operating as a server to the second network node (Fig. 2, step 130, wherein the 265 corresponds to the first network, and in step 165, 235 corresponds to the second network, Prahlad), the network further comprising a first network node operating as a client with 2Attorney Ref.: 1009-3821 / P72500 US2 respect to the database (Fig. 2, step 130, Prahlad), the method being for handling data posts, each data post comprising one or more data values of different categories and a unique ID of the data post (Para. 0143, Prahlad), the method comprising: 
creating an index in an index storage (Para. 0137, Prahlad); 
receiving a message from the database (Para. 0059, Fig. 1, wherein step 130 corresponds to the client, and Para. 0070 wherein the first storage corresponds to the first network, and the second storage corresponds to the second network, wherein the data sent from the client and received by the secondary storage, Prahlad), the message comprising a first ID and a first data value (Fig. 7A, step 710, Para. 0078, Prahlad), the message being received in response to a request from the first network node to the database for adding the first data value and the first ID to the database (Fig. 3, step 310, wherein the received data set corresponds to the first data value, Prahlad), and storing the first ID linked to the first data value in the index storage (Para. 0143, Prahlad), thus making the first ID and the first data value stored at the database searchable at the second network node (Para. 0085, wherein the metadata corresponds to the ID, and Para. 0256, wherein the search data at the cloud corresponds to database searchable,  Prahlad).

Regarding Claims 42, and 48, Prahlad disclose a method wherein the index storage comprises an index group comprising the first ID (Fig. 7A, step 710, Prahlad) as well as other IDs (Fig. 7B, step 760, Prahlad) of other data posts received by the second network node that also have the first data value (Para. 0096, Prahlad).  
Regarding Claims 43, and 49, Prahlad disclose a method further comprising: 
receiving, from the database, a notification of new data to be stored at the second network 3Attorney Ref.: 1009-3821 / P72500 US2 node, the notification having a time stamp, and requesting from the database, the new data according to the notification and the time stamp, and wherein the message comprising the first ID and the first data value is received in response to the sent request (Para. 0326, wherein the email message sent to the client corresponds to notification, Prahlad).
Regarding Claims 44, and 50, Prahlad disclose a method further comprising searching for data related to the first ID and receiving the first data value from a storage linked to the second network node (Para. 0238, Prahlad).
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 6, 2021